MEMORANDUM**
California state prisoner Lonnie B. Adams appeals the district court’s denial of his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Adams argues that he is entitled to statutory tolling from the time he filed his first petition with the California Superior Court to the time that the California Supreme Court dismissed his second petition, including the time gap between his first and second round of state habeas petitions. He is mistaken because his second petition to the California Supreme Court was not limited to an elaboration of the facts relating to the claims in the first petition. See Biggs v. Duncan, 339 F.3d 1045, 1048 (9th Cir.2003) (stating that a state court prisoner is not entitled to tolling between his first completed round of state habeas proceedings and the time at which he begins another round); King v. Roe, 340 F.3d 821, 822-23 (9th Cir.2003) (stating that if a state prisoner’s subsequent state couth habeas petitions are not limited to an elaboration of the facts relating to the claims in the first petition, the subsequent petitions constitute new rounds and the gap between the rounds is not tolled).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.